IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                 NOS. WR-76,539-01, WR-76,539-02 & WR-76,539-03



                  EX PARTE BRANDON JAVON PAYNE, Applicant




            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NUMBERS 1238708-A, 1236358-A & 1236359-A
           IN THE 230TH DISTRICT COURT FROM HARRIS COUNTY




       Per curiam. Keller, P.J. dissents.

                                        ORDER

       Applicant was convicted of aggravated robbery and sentenced to thirty years’

imprisonment in each cause. Applicant filed these applications for writs of habeas corpus

in the county of conviction, and the district clerk forwarded them to this Court. See T EX.

C ODE C RIM. P ROC. art. 11.07.

       The Court received the writ application in our No. WR-76,539-01 on October 3, 2011.

On June 27, 2017, after a remand, this Court denied that application without written order.
                                                                                              2

However, it has now come to this Court’s attention that pro se notices of appeal in each of

these cause numbers appear to have been filed in the Harris County District Clerk’s office

on April 26, 2010. The appeals appear to still be pending. Because notice of appeal had

been filed, these convictions were not final for the purposes of T EX. C ODE C RIM. P RO. Art.

11.07. See Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000).

       Therefore, after reconsideration on our own motion, the Court finds that the -01

application should have been dismissed because the direct appeal was still pending.

Accordingly, the Court withdraws its prior decision of June 27, 2017 denying the -01

application and enters this order dismissing the application.

       Likewise, the habeas applications in our Nos. WR-76,539-02 & WR-76,539-03were

filed in the trial court before any action appears to have been taken on the notices of appeal.

Therefore, these applications are also dismissed because notice of appeal was pending.




DO NOT PUBLISH

FILED:        March 11, 2020